Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 1 of 33




              EXHIBIT 2C
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 2 of 33




                                                 ts'
        Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 3 of 33


D. Losa Assessment
   1. We win pay up to $1,000 for your share of loss
      assessment charged against you, as owner or
      tenant of the •residence premises•, during the policy
      period by a corporation or association of property
      owners, when the assessment is made as a result
      of:
       a. "Bodily injury- or "property damage• not
        ·- excluded from coverage under Section II -
           Exclusions; or
       b. Liability for an act of a director, officer or trustee
          In the capacity as a director, officer or trustee,
          provided such person:
          (1) Is elected by the members of a corporation
              or association of property owners; and
          (2) Serves without deriving any income from the
              exercise of duties which are solely on behalf
              of a corporation or association of property
              owners,
   2. Paragraph I. Policy Period under Section II -
      Conditions does not apply to this Loss Assessment
      Coverage.
   3. Regardless of the number of assessments, the limit
      of $1,000 is the most we will pay for loss arising out
      of:
       a. One accident, Including continuous or repeated
          exposure to substantially the same general
          hannful condition; or
       b. A covered act of a director, officer or trustee. An
          act Involving more than one director, officer or
          trustee is considered to be a single act.
   4. We do not cover assessments charged against you
      or a corporation or association of property owners
      by any governm~ntal body.


SECTION 11- CONDITIONS
A. Limit Of LlabHlty
   Our total liability under Coverage E for all damages
   resulting from any one "occurrence" will not be more
   than the Coverage E limit of llablllty shown In the




                             58
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 4 of 33




           59
        Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 5 of 33


   Declarations. This limit Is the same regardless of the
   number of "insureds", claims made or persons injured.
   All "bodily injury• and "property damage" resulting from
   any one accident or from continuous or repeated
   exposure to substantially the same general harmfli
   conditions shall be considered .to be the result of one
   "occurrence".
   Our total liability under Coverage F for an medical
   expense payable for "bodily injury" to one person as the
   result of one accident will not be more than the
   Coverage F limit of liability shown In the Declarations.
B. Severablllty Of Insurance
   This insurance applies separately to each "insured".
   This condition will not increase our limit of liability for
   any one "occurrence".
C. Duties After "Occurrence"
   in case of an "occurrence", you or another "insured" will
   perform the following duties that apply. We have no duty
   to provide coverage under this policy if your failure to
   comply with the following duties ls prejudicial to us. You
   will help us by seeing that these duties are performed:
   1. Give written notice to us or our agent as soon as is
       pradical, which sets forth:
       a. The identity of the policy and the "named
           insured" shown in the Declarations;
       b. Reasonably available ln~rrnatidn on the time,
          place and circumstances of the "occurrence";
          and
       c. Names and addresses of any claimants and
          witnesses;
   2. Cooperate with us In the investigation, settlement or
      defense of any claim or slit;
   3. Promptty forward to us every notice, demand,
      summons or other process relating to the
      "occurrence";
   4. At our request, help us:
       a. To make settlement;
       b. To enforce any right of contribution or Indemnity
          against any person or organization who may be
          liable to an "Insured";
       c. With the conduct of suits and attend hearings
          and trials; and



                             60
         Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 6 of 33


       d. To secure and give evidence and obtain the
          attendance of witnesses;
   5. With respect to C. Damage To Property Of Others
      under Section II -Additional Coverage, submit to us
      within 60 days after the loss, a sworn statement of
      loss and show the damaged property, If In an
      "insured's" control;
   6. No "insured" shan, except at such "insured's" own
      cost, voluntarily make payment, assume obligation
      or incur expense other than for first aid to others at
      the time of the "bodily Injury".
D. Duties Of An Injured Person - Coverage F - Medical
   Payments To Others
   1. The Injured person or someone acting for the
       injured person will:
       a. Give us written proof of claim, under oath if
           required, as soon as is practical; and
       b. Authorize us to obtain copies of medical reports
           and records.
   2. The injured person wHI submit to a physical exam by
      a doctor of our choice when and as often as we
      reasonably require.
E. Payment Of Claim -              Coverage F -     Medical
   Payments To Others
   Payment under this coverage is not an admission of
   liabiUty by an "insured" or us.
F. Sult ~galnst Us
   1. No action can be brought against us unless there
       has been full compliance with all of the terms under
       this Section II.
   2. No one will have the right to join us as a party to any
       action against an "Insured".
   3. Also, no action with respect to Coverage E can be
      brought against us until the obligation of such
      "insured" has been determined·by final judgment or
      agreement signed by us.
G. Bankruptcy Of An "Insured"
   Bankruptcy or insolvency of an "insured" will not relieve
   us of our obligations under this policy.
H. Other Insurance
   This insurance Is excess over other valid and collectible
   insurance except insurance written


                              61
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 7 of 33




           62
        Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 8 of 33


   specifically to cover as excess over the limits of liability
   that apply in this policy.
I. Polley Period
   This poUcy applies only to "bodily Injury" or "property
   damage• which occurs during the policy period.
J. Concealment Or Fraud
   We do not provide coverage to an "Insured" who,
   whether before or after a loss, has:
   1. Intentionally concealed or misrepresented any
      material fact or circumstance; ·
   2. Engaged in fraudulent conduct; or
   3. Made false statements;
   relating lo this insurance.


SECTIONS I AND II - CONDITIONS
A. Liberalization Clause
   If we make a change which broadens coverage under
   this edition of 0\1' policy without additional premium
   charge, that change will automatically apply to your
   insurance as of the date we implement the change in
   your state, provided that this implementation date falls
   within 60 days prior to or during the policy period stated
   in the Declarations.
   This Liberalization Clause does not apply to changes
   implemented with a general program revision that
   lndudes both broadenings and restrictions In coverage,
   whether that general program revision Is implemented
   through Introduction of:
   1. A subsequent edition of this policy; or
   2. An amendatory endorsement.
B. Waiver Or Change Of Polley Provisions
   A waiver or change of a provision of this policy must be
   in writing by us to be valid. Our request for an appraisal
   or examination wlft not waive any of our rights.
C. Cancellation
   1. You may cancel this policy at any time by returning
      it to us or by letting us know in writing of the date
      cancellation Is to take effect.




                             63
        Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 9 of 33


   2. We may cancel this policy only for the reasons
      stated below by letting you know In writing of the
      date cancellation takes effect. This cancellation
      notice may be delivered to you, or mailed to you at
      your malling address shown in the Declarations.
      Proof of mailing wil be sufficient proof of notice.
      a. When you have not paid the premium, we may
          cancel at any time by letting you know at least
          10 days before the date cancellation takes
          effect.
      b. When this policy has been in effect for less than
         60 days and is not a renewal with us, we may
         cancel for any reason by letting you know at
         least 10 days before the date cancellation takes
         effect.
      c. When this policy has been in effect for 60 days
         or more, or at any time If it is a renewal with us,
         we may cancel:
         {1) If there     has     been     a     material
             misrepresentation of fact which if known to
             us would have caused us not to issue the
             policy; or ,
         {2) If the risk has changed substantially since
             the policy was Issued.
          This can be done by letting you know at least 30
          days before the date cancellation takes effect.
      d. When this policy is '!Y"itten for a period of more
          than one year, we may cancel for any reason at
          anniversary by letting you know at least 30 days
          before the date cancellatlo~ takes effect.
   3. When this policy is canceled, the premilaTI for the
      period from the date of cancellation to the expiration
      date will be refunded pro rata.
   4. If the return premium is not refunded with the notice
      of cancellation or when this policy is returned to us,
      we will refund it within a reasonable time after the
      date cancellation takes effect.
D. Nonrenewal
  We may elect not to renew this policy, We may do so
  by delivering to you, or mailing to you at your mailing
  address shown in the Declarations, written notice at
  least 30 days before the expiration date of this pollcy.
  Proof of malling will be sufficient proof of notice.



                           64
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 10 of 33




           65
        Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 11 of 33


E. Assignment ·
   Assignment of this policy will not be valid unless we give
   our written consent.
F. Subrogation
   An "insured" may waive in Vtfiting before a loss all rights
   of recovery against any person. If not waived, we may
   require an assignment of rights of recovery for a loss to
   the extent that payment Is made by us.
   If an assigrvnent is sought, an "insured" must sign and
   deliver all reiated papers and cooperate with us.
   Subrogation does not apply to Coverage F or
   Paragraph C. Damage To Property Of Others under
   Section II - Additional Coverages.
G. Death
   If any person named in the Declarations or the spouse,
   if a resident of the same household, dies, the following
   apply:
   1. We insure the legal representative of the deceased
      but only with respect to the premises and property
      of the deceased covered under the policy at the time
      of death; and
   2. "Insured" includes:
       a. An "insured" who is a member of your
            household at the time of your death, but only
            while a resident of 'the "residence premises";
            and
       b. With respect to your property, the person having
          proper temporary custody of the property until
          appointment and qualification of a legal
          representative.




Paula F. Downey                               Jaime Chung
President                                     Secretary




                             66
              Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 12 of 33


                                      AAA Insurance
                                      underwritten by CSAA Fire & Casualty Insurance Company
                                      P.O. Box 24524 Oakland, CA 94623-1524 (800) 207-3618




                                    NAME CHANGE ENDORSEMENT

Your policy is amended to change the_name of the insuring company from:

AAA Fire & Casualty Insurance Company to CSAA Fire & Casualty Insurance Company

This change applies wherever the"name of the insurance company appears, whether In the policy or any
other document related to or affecting the policy. No terms, benefits or conditions of your policy are changed by this
endorsement. This change is effective July 1, 2014 and applies to any renewal, reinstatement or replacement of your
policy.




M>E'XX.0714
                                                                                                         INSURED COPY
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 13 of 33
         Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 14 of 33



             AAA fire & casualty Insurance companv;P.o, Box 2,s2, Qatst,nd. CA Hf23:152:f. ,1901201-3§18


     POLICY NUMBER:      HOS· 004012164                                                           HOMEOWNERS
     INSURED NAME:       LOIS FAY JENKINS
                                                                                                  HW090610 02
     AGENT NUMBER:       044 • 100718 -

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      MORTGAGE PAYMENr PROTECTION
For an additional premium, the followlng Additional         EXCLUSIONS
Coverage is added to your policy.
                                                            This endorsement does not apply to damages caused
Mortgage Payment Protection                                 by flood, landslide or mudflow, by afungi", wet or dry rot
                                                            or infestation by "fungi", termites or other
BENEFIT (Maximum $18,000)                                   wood-destroying organisms, by Illegal activity by the
                                                            insured or of any occupant of said dwelling, by riot,
1.   In consideration of the additional premium set         Insurrection or war, declared or undeclared, by
     forth separately under the Premium section of the      intrusion of trespassers, by theft, or by interference
     Declaration page, the Company will pay the             with the construction or reconstruction and repair of
     Benefit as set forth in paragraph 2 below, upon        said dwelling. However, this exclusion does not apply
     receipt of timely proof that the dwelling described    to fire or a peril insured against.
     in the policy to which .this endorsement Is attached
     has been rendered uninhabitable by reasons of          TERMINATION
     damage caused to said dwelling by fire or other
     Perils Insured Against                                 All liability under this Endorsement shall terminate 90
                                                            calendar days after said dwelling is rendered
2.   Said Benefit shall be a sum of money to be paid to     uninhabitable unless reconstruction or repair of said ·
     the insured in monthly installments, each              dwelling has begun; and also when the insured
     installment to equal the monthly payment due           chooses any other residence as his permanent abode.
     payable on that promissory note executed by the        This endorsement shall become part of the policy to
     insured which is secured by a first deed of trust or   which it Is attached and the applicable provisions of
     mortgage covering the said dwelling, beginning         such policy shall ~ construed to be part of this
     forty-five (45) calendar days after the occurrence     Endorseme_!1t on the Declarations page.
     which rendered the said dwelling uninhabitable,
     and continuing during the period that said dwelling
     remains uninhabitable but for not more than
     twelve      (12)    consecutive    such    monthly
     installments.

3.   No part of this Benefit shall be paid or payable on
     account of taxes or insurance, or delinquencies on
     the insured promissory note or trustee fees or
     foreclosure costs, or late penalties or other
     expenses stemming from a breach of the
     insured's obligations arising under said promissory
     note or deed of trust or mortgage.

4.   This payment will be limited to a maximum of
     $1 ,500 per month and will not include any
     delinquencies, foreclosure costs or late penalties.




HW09 061002                                                                                              ·Page 1 of 1
                                                                                                          INSURED COPY
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 15 of 33
             Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 16 of 33



tKBr'J           AAA Etce & Casualty /aswance company. eo,       1°, UW Qafillnd. CA 24§23-152:f: rsoo, 201-3§11 ~
"Efn:;rane~
        POLICY NUMBER:       H05- 004012164                                                            HOMEOWNERS
        INSURED NAME:        LOIS FAY JENKINS
                                                                                                       HW049512 09
        AGENT NUMBER:        044-100718

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                WATER BACK UP AND
                           SUMP DISCHARGE OR OVERFLOW
     A. Coverage                                                D. Exclusion
        We insure, up to $5,000, for direct physical loss,         The "Water" Damage exclusion is deleted and
        not caused by the negligence of an •insured", to           replace~ by the following:
        property covered under Section I caused by                 "Water" Damage, meaning:
        •water", or "water--borne material, which:
                                                                   a. flood, surface "water", waves, tidal "water",
        1. Backs up through sewers or drains; or                       overflow, release or escape of a body of water
        2. Overflows or is discharged from a:                          or from a "water" or flood control device, or
           a. Sump, sump pump; or                                      spray from any of these, whether or not driven
                                                                       by wind;
            b. Related equipment;
                                                                   b. "water", or "water"-borne material, liquid or semi
            even if such overflow or discharge results from            liquid, which:
            mechanical breakdown. This coverage does not
            apply to direct physical loss of the sump pump,           (1) backs up through sewers or drains; or_
           ,ot related equipment, which Is caused by                  (2) overflows or is discharged from a sump,
            mechanical breakdown.                                          sump pump or related equipment;
        This coverage does not increase the limits of                  as a direct or indirect result of flood; or
        liability for Coverages A, B1 C or D stated in the         c. -Water", or water-borne material, liquid or semi
        Declarations.                                                  liquid below the surface of the ground, whether
     B. Section I - Perlls Insured Against                             occurring naturally or artificially, including
        With respect to the coverage described in A.                   -Water-, which:
        above, Paragraph:                                             (1) exerts pressure on; or
        A.2.c.(6)(b) in Form HO 00 03;                                (2) seeps or leaks through;
        A.2.e.(2) in Form HO 00 05;                                    a building, sidewalk, driveway, foundation,
        2.j.(2) in Endorsement HO 05 24i                               swimming pool, spa, hot tub or other structure;
        3.J.(2) in Endorsement HW 17 31; and                       caused by· or resulting from intentional or
                                                                   unintentional human or animal forces or any act of
        2.c.(6)(b} in Endorsement HO 17 32;                        nature.                                         ·
        is deleted and replaced by the followlng:                  Direct loss by fire or explosion or theft resulting
        Latent defect, inherent vice, or any quallty in            from "water" damage is covered.
        property that causes it to damage or destroy Itself;
                                                                All other provisions of this policy apply.
     C. Special Deductible
        The following replaces any other deductible
        provision in this policy with respect to loss covered
        under this endorsement.
        We will pay only that part of the total of all loss
        payable under Section I that exceeds $1,000. No
        other deductible applies to this coverage. This
        deductible does not apply with respect to Coverage
        D • Loss of Use.




     HW049512 09            Includes copyrighted material of Insurance Services Office With Its              Paga 1 of 1
                                                       Permission
                                                                                                             INSURED COPY
         Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 17 of 33



              AAA ffre & Casualty tosurance Company, e,o, Box 24524 Qaklang. CA Hf23-1§2:i, csoo> 201-3§1B


    POLICY NUMBER:         H05- 004012164                                                                 HOMEOWNERS
    INSURED NAME:          LOIS FAY JENKINS
                                                                                                           HO04 5503 03
    AGENT NUMBER:          044-100718


       THIS ENDORSEMENT GHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        IDENTITY FRAUD EXPENSE COVERAGE
DEFINITIONS                                                       The following Additional Coverage is added under
With respect to the provisions of this endorsement only,          Section I:
the following definitions are added:                              IDENTITY FRAUD EXPENSE
 1. •Identity fraud" means the act of knowingly                   We will pay up to $15,000 for "expenses" incurred by an
    transferring or using, without lawful autha-ity, a            "insured" as the direct result of any one "identity fraud"
    means of identification of ~ "insur~ with the intent          first discovered or learned of during the policy period.
    to commit, or to aid or abet another to commit, any           Any act or series of acts committed by one or more
    unlawful acti'Aty that constitutes a violation of federal     persons, or in which such person or persons are aiding
    law or a felony under any applicable state or local           or abetting others against an "insured", Is considered to
    law.                                                          be one "identity fraud", even if a series of acts continues
 2. •Expenses" means:                                             into a subsequent policy period.
     a. 'Costs for notarizing affidavits or similar               This ·coverage is additional insurance.
          documents attesting to fraud required by financial      EXCLUSIONS
          institutions or similar credit granters or credit
          agencies.                                               The following additional .exclusions apply to this
                                                                  coverage:
    b. Costs for certified mail to law enforcement
          agencies, credit agencies, financial institutions or    We do not cover:
          similar credit grantors.                                1. Loss arising out of or In connection with a
     c. Lost income resulting from time taken off work to              "business•.
          complete fraud affidavits, meet with or talk to law     2. "Expenses" incurred due to any fraudulent,
          enforcement agencies, credit agencies and/a              ··· dishonest or criminal act by an "insured" or any
          legal counsel, up to a maximum pa~nt of $200                 person aiding or •tting an "Insured", or by any
          per day. Total payment for lost Income is not to             authorized representative of an "Insured", whether
          exceed $5,000.                                               acting alone or in coUusion with others.
    d. Loan application fees for re-applying for a loan or        3. Loss other than "expenses".
          loans when the original application Is rejected         SPECIAL DEDUCTIBLE
          solely because the lender received incorrect
          credit informatlon.                                     We will pay only that part of the loss that exceeds $250.
                                                                  No other deductible applies to "Identity fraud" expense
     e. Reasonable attorney fees incurred as a result of          coverage.
          "identity fraud• to:
                                                                  SECTION 1- CONDITION
        (1) Defend lawsuits brought against an "insured"
              by merchants, financial institutions or their       B, Duties After Lou
              collection agencies;                                The following is added:
        (2) Remove any criminal or civil judgments                Send to us, within 60 days after our request, receipts,
              wronrjy entered against an "insured"; and           bills or other records that support your claim for
         (3) Challenge the accuracy or completeness of            "expenses" under "Identity fraud" coverage.
              any information in a consumer credit report.
      f. Charges incurred for long distance ' telephone           All other provisions of this policy apply.
          calls to merchants, law enforcement agencies,
          financial institutions or similar credit grantors, or
          credit agencies to report or discuss an actual
          "Identity fraud".
                       l
                    '

HO04 5503 03                                         © ISO Properties, Inc., 2002                                 Paga 1 of 1
                                                                                                                  INSURED COPY
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 18 of 33
           Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 19 of 33



tmr7            MA fire & Casualty Insurance Company, P.O. Box 2452,f Oakland, CA 94§23-1524, fBOOJ 207-3§18
~;ranee
      POLICY NUMBER:        H05- 004012164                                                               HOMEOWNERS
      INSURED NAME:         LOIS FAY JENKINS
                                                                                                         HO 04 5310 00
      AGENT NUMBER:         044-100718



        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   CREDIT CARD, ELECTRONIC FUND TRANSFER CARD OR
   ACCESS DEVICE, FORGERY AND COUNTERFEIT MONEY
                     COVERAGE
                                                    INCREASED LIMIT

                                                        SCHEDULE*

    SECTION 1- PROPERTY COVERAGES
       ADDITIONAL COVERAGES
        6. Credit Card, Electronic Fund Transfer Card Or Access Device, Forgery And Counterfeit Money
           The limit of liability f01 this coverage is increased as noted below.

                      Increase In Umit Of Uablllty                                    Total Limit Of Llablllty




    All other provisions d this policy apply.
    *Entries may be left blank if shown elsewhere in this policy f01 this coverage.




   HO04 5310 00                        Copyright, Insurance SeNices Office, Inc., 1999                           Page 1 of 1

                                                                                                                 INSURED COPY
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 20 of 33
            Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 21 of 33



tm(J             AAA Etc, & ca,uanvtasur,ace Company. P.Q. B0 XZ:f524 P•kf,od, CA H@n-1s24, 18991297-3§18                  rlJ
~;ran£e                                                                                               .
       POLICY NUMBER:        HOS- 004012164                                                               HOMEOWNERS
       INSURED NAME:         LOIS FAY JENKINS
                                                                                                           HW00 08 0505
       AGENT NUMBER:         044-100718

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             ASSURANCE +™ ENDORSE~ENT
                                                         SCHEDULF'


    Endorsements applicable:




    *Entries may be left blank If shown elsewhere In this policy for this coverage.

    For and in consideration of a collection of premium, the above scheduled endorsements are attached and form part of
    the policy.



    All other policy terms and conditions apply.




    This coverage does not increase the limits of liability for Coverages A, B, C or D stated in the Declarations.


    All other provisions of this policy apply.


   HWOO 08 05 05                                                                                                 Page 1 of 1


                                                                                                                 INSURED COPY
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 22 of 33
                           Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 23 of 33

                                  AAA Fire & Casualty Insurance Company                                                       Homeo~ners Policy Declarations
                                  P.O. Box 24524 Oakland, CA 94623-1524
                                  For claims or customer service call:                                                             POLICY NUMBER: HOS• 004012164
                                  (800) 207-3618                                                                                             TIER: Q5
                                                                                                                              RENEWAL DECLARATION

    LOCATION OF INSURED PROPERTY                                                                             AGENCY NAME AND ADDRESS
       3329 CHARDONNAY LN                                                                                    AAA OK/100718/LEWIS-MINYEN            044-100718
       NORMAN OK 73071                                                                                       430WMAIN ST
                                                                                                             NORMAN OK 73069          (405) 801-3353
    NAMED INSURED AND MAILING ADDRESS

                1111 lh ,I u fll 11111 11 I11 1l1111111111 111 111 11I• 1Mll11 1I•II 111111
                LOIS FAY JENKINS                                                                                                                            12:01 A.M.
                3329 CHARDONNAY LN                                                                            This pollcy will continue for successive policy terms as long as the premiums
                NORMAN OK 73071-5085                                                                          required are paid, subject to the rate, rules and forms then In effect.
    DESCRIPTION OF PROPERTY                                                                                   PREMIUM TO BE PAID BY              MORTGAGEE




    COVERAGES AND LIMITS OF LIABILITY
    Insurance Is provided only with respect to the following coverages ror which a specific Nmlt of llabHlty Is shown. Subject to aD conditions of this policy.
r-:-..--
~
           -'   -·-             . -
                                                         .1 ~fio -~: :·=J-'   t~   r --- -
                                                                                    ~
                                                                                                    -                 -   -
                                                                                                                                                        J r,'   r   ~~   ~;rlj                        -     --,
                                           ..                                           - ..   --       r --- . . •                                                                  --
[               c,                               j:
                                                                - •r-

                                                               - '                      .. -            l                      !
                                                                                                                                             :                      ''           -
                                                                                                                                                                                           -
                                         OTHER                                     PERSONAL                                        PERSONAL LIABILITY                    MEDICAL PAYMENTS TO
           DWELLING                                                                                         LOSS OF USE
                                      STRUCTURES                                   PROPERTY                                        EACH OCCURRENCE                             OTHERS
           289,606 •                            28,961                              202,724                    86,882                    300,000                                          5,000
                                      ..




      HW 00 08 05 05             ASSURANCE+                                                                                                                                                          12.00CR
       HO 04 53 10 00            CC/EFT FORGERY/COUNTERFEIT COV • LIMIT: 5000                                                                                                                            4.00
       HO 04 55 03 03            IDENTITY FRAUD- LIMIT: 15000                                                                                                                                           25.00
       HW 04 95 12 09            WATER BACK UP & SUMP OVERFLOW- LIMIT: 5000 • DEDUCTIBLE: 1000                                                                                                          45.00
       HW 09 06 10 02            MORTGAGE PROTECTION                                                                                                                                                     7.00
      AAAEXX 07 14               NAME CHANGE ENDORSEMENT                                                                                                                                                INCL.
      HO 00 05 10 00             HOS COMPREHENSIVE FORM (10/06)                                                                                                                                           INCL.
      HO 03 12 10 00             WINDSTORM/HAIL% OEDUCTIBLE:1 %                                                                                                                                           INCL.
      HO 04 16 10 00             PREMISES ALARM OR FIRE PROTECT                                                                                                                                           INCL.
      HO 04 9610 00              NO LIABILITY FOR HOME DAYCARE                                                                                                                                            INCL.
                                 Continued on next page ...

                                                                                                                                                   BASIC POLICY PREMIUM
                                                                                                                                                   ENDORSEMENT PREMIUM
                                                                                                                                                   TOTAL POLICY PREMIUM

    DISCOUNTS
      AAA MEMBERSHIP, COMPANION POLICY, PROTECTIVE DEVICE(S).

    1st MORTGAGEE
      MORTGAGE CLEARING CORPORATION
      5612 S LEWIS AVE.
      TULSA OK 74105
      118290


                                                                                                                                                           Countersignature                    '
    This Declaration is part of your policy. It supersedes and controls anything to the contrary.
    II is otherwise subject to all other terms of the policy.
                                                                                                                                                                    Ath ' edR                      t t'


                                                                                                                                                                                          INSURED COPY
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 24 of 33
                             Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 25 of 33

                                 AAA Fire & Casualty Insurance Company                                                                              Homeowners Polley Declarations
                                 P.O. Box 24524 Oakland, CA 94623-1524
                                 For claims or customer service call:                                                                                    POLICY NUMBER: H05 • 004012164
                                 (800) 207-3618                                                                                                                     TIER: Q5
                                                                                                                                                    RENEWAi. DECLARATION

    LOCATION OF INSURED PROPERTY                                                                                        AGENCY NAME AND ADDRESS
           3329 CHARDONNAY LN                                                                                           AAA OK/100718/LEWIS-MINYEN            044-100718
           NORMAN OK 73071                                                                                              430WMAIN ST
                                                                                                                        NORMAN OK 73069          (405) 801-3353


    NAMED INSURED AND MAILING ADDRESS
           LOIS FAY JENKINS
           3329 CHARDONNAY LN
           NORMAN OK 73071-5085                                                                                          This policy wll[coiitinue for successive policy terms as long as the premiums
                                                                                                                         required are paid, subject to the rate, rules and forms then In effect.
    DESCRIPTION OF PROPERTY                                                                                              PREMIUM TO BE PAID BY                               MORTGAGEE




    COVERAGES AND LIMITS OF LIABILITY
    Insurance is provided only with respect to the following coverages for which a specific Umlt of liabllty is shown. Subject to al condi~ns of this policy.
r                    - --- - -                    -            '":J:i•',;'.·J:· .      --              '       -             ---               ,.         -                                 I~-..;" -\. - 1; ,.                            - -

r-- _· ---,\~ -- -~ :: -
I
                                                      ;
                                                               --                           --
                                                                                                           t
                                                                                                                                   -                -


                                        OTHER                                   PERSONAL                                                                      PERSONAL LIABILITY                             MEDICAL PAYMENTS TO
           DWELLING                                                                                                LOSS OF USE
                                     STRUCTURES                                 PROPERTY                                                                      EACH OCCURRENCE                                      OTHERS
           289,606 •                         28,961                                   202,724                            86,882                                           300,000                                     5,000




[
    FORMS AND ENDORSEMENTS
       -                 -                  - -                                                  -   - -       ~    -        -                                                                    - -    -                  •         --         1

m~J:J      ]-:l_;I               ::,, 1,-1.1,,.       ,, 1-· ,•,i'_•oJ;
                                                                __;;, ·, '    "I •.'~f--              .,J;:1;1 ",,                     ", [I   ;J-•1·: .-_    .   ,,,,I             •1   , 1,1-.                                ,;l .I,' 11Lr
[c!~J1!(,J~;10t:ji1r          ·      ' '  · '      " ' ,,. ' . -                                           ''           -·                           ,.                        ' .           -                                                   ,
    HW AS 00 12 09              H0-5 AMEN DATORY ENDORSEMENT                                                                                                                                                                           INCL
    HW 01 35 04 07              SPECIAL PROVISIONS • OK                                                                                                                                                                                INCL.
    HW 090012 09                HO ENHANCE-150% EXTO REPL COST                                                                                                                                                                         INCL.
    HW 09 1503 08               VICIOUS DOG LIABILITY EXCL                                                                                                                                                                             INCL.
    HW 24 82 05 06              PERSONAL INJURY                                                                                                                                                                                        INCL.
      438 BFU NS                LENDER'S LOSS PAYABLE                                                                                                                                                                                  INCL




    ADDITIONAL EXPOSURES                                                                                                                                                             BASIC POLICY PREMIUM $                        2,146.00
                                                                                                                                                                                ENDORSEMENT PREMIUM $                                  69.00
                                                                                                                                                                                     TOTAL POLICY PREMIUM $                        2,215.00


    DISCOUNTS
      AAA MEMBERSHIP, COMPANION POLICY, PROTECTIVE DEVICE(S).

    1st MORTGAGEE
      MORTGAGE CLEARING CORPORATION
      5612 S LEWIS AVE.
      f ULSA OK 74105
     118290


                                                                                                                                                                                                 Countersignature
    This Declaration is part of your policy. It supersedes and controls anything to the·contrary.
    It is otherwise subject to all other terms of the policy.
                                                                                                                                                                                                                       .
                                                                                                                                                                                                        A th riz d Re re e tative
ITTlj,'ld-.. '.1~ -;,~---~1-Tr·1:;.J:( ~t'lub;i:. ~l~} - ;'._;-.:-1-{~ ir""J;-':6,/~ ·l1! 1~:, ,·-r
                                                                             11 ..1                                                                     ,j r -· , l ,:1 •1;!'                -·         - . . ..   . - ~-' t~l ·;. .,::,- -~

                                                                                                                                                                                                                      INSURED COPY
Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 26 of 33
              Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 27 of 33



Governor
                                                                                                                  Insurance Commissioner
Mary Fallin
                                                                                                                            John b.Doak



                                            Olclahgn;1a Jps~~ce Department
                                                    State·of Oklahoma
                                                          .t-'              ·"'   .-,..;   :.·   -   ""'I''   ......... "'   ,u, """



                                                         Ir
                                                          ,;
           September 06, 2018
                                                          l


           LOIS FAY JENKINS
           27109 White Plains Way
           Leesburg, FL 34748-1318

           RE: CSAA FIRE AND CASUALTY
                OID FILE NUMBER: 70350

           Dear LOIS FAY JENKINS;

           Enclosed is a copy of a letter received from tlie above referenced company, ~hich is in response
           to our inquiry on your behalf.                 :
                                            •             i
                                                          I
           The company states that the damage to youritiome was caused by constant and repeated leakage
           and seepage which were not hidden or unknown. Unfortunately, our office does not have the
           authority to determine the cause of loss, nor c~n we require the COJllpany to change their position.
           Ultimately, only a court of law having proper!Jurisdictioh can resolve questions of fact such as
           this.                                          l

           We regret that our response was not more favorable, but we hope that the information provided
           is of assistance to you. If you have any additi~nal questions, please do not hesitate to contact our
           office.                                                                                 ,




           Jason Johnston
           Senior Claims Processor Reviewer
           Consumer Assistance/Claims Division
           jason.johnston@oid.ok.gov
           Phone: (405)521-2991 Fax: (405)521-6652
                                                         ·!
                                                          i
                                                         ·l"


                                                                                                                                       EXHIBIT

                                                                                                                                I·      tJ
    Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 28 of 33

        .   '       . ····,

                                                  ,su Fire & C..,~alty lnaU(J('1~. Qomeany
            ..,,.
                        .




    ~                                                                              P:G>.,,B0~14523
                                                                         a.~,nq, .PA 94f23-1523
                                                                          (800)207-3618 -.Phone.
                                                                             (t77) 548-16'10 - Fax




    A.~gust 9, 2018

                \
    Oklahoma Insurance.Department                                                       AU'G1{,3.;Z1ll~
    Consumer Assistance/Claims Division
    5 Corporate Plaza                                                         'G:on$Pm;~:t,I SJisJl11c1iQwi,ll,flf
    3625 N.W. 56th Street, Suite 100
    Oklahoma City, OK 73112-4511

    Attn: Jason Johnston .... senior Claims Processor Reviewer


"   RE: CSAA FCIC Insured:             Jenkins, Lois
        CSAA FCIC Policy No.:          HOS·Q()40~2164
        CSAA FCIC . Cfaim No.:         1002-68-2784
        Date of Loss:                  March 29, 2018
        Insurance Company:             CSAA Fire & Casualty Insurance Company
        Type of Coverage:              Homeowners Property
        NAIC Number:                   10921
        FIie Number:                   70350
        Complainant:                   Lois Jenkins


    Dear Jason Johnston:

    CSAA Fire and casualty Insurance Company ("CSAA FCIC'') Is in receipt of the Oklahoma
    Insurance Departments inquiry regarding the above-referenced claim. we have evaluated the
    lnforma~ion presented in the complaint and appreciate the opportunity to respond.

    On May 17, 2018, Ms. Lois Jenkins contacted CSAA FCIC to file a claim for water damage to the
    living room floor after the laundry ro0m 'slnk overflowed on March 29, 2018. Ms. Jenkins stated
    she cleaned up the water herself and had a handyman come to repair the sink on the date of
    loss. Ms. Jenkins advised she had already sold the home on April 12, 2018 and the flooring was
    not damaged at that time. Ms. Jenk.tns provided the new owner's contact Information In order
    to setup the hQme Inspection and any additional information he could provide. Mr. Richard
    Tumbufl, CSAA FCIC inside adjuster, spoke with Ms. Jenkins and advised ~r of ber policy
    coverages and deductjble. He also discussed the claim expectations and tlmeframes.

    On May 18, 2018, Mr. Turnbull requested the home Inspection photos arid reports from Ms.
    Jenkins. Mr. Turnbull provided the email address to send the Information for review.

    On May 24, 2018, Mr. Michael White, Independent Adjuster with U.S. Adjusting Services,
    Inspected Ms. Jenkln's home. Mr. White found water d~mage to the laundry room vanity,
    cabinetry, baseboards and walls. Water damage was also noted to the nfudroom baseboards
    and !iving room wood floors were buckled. Mr. White noted the new owner's realtor found the
    damage on April 1l:, 2018 from the laundry room sink overflow.
                      Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 29 of 33


                      On June 4, 2018, Mr. Turnbull contacted Mr. Patrick Evans, the new owner, to request a copy of
                      the home insp,qion. Mr. Evans advised he would ~ave his realtor forward the,lnformation to
                      Mr. Turnbull.

                      On June 8, 2014, Mr. Turn,,b.VII received the home Inspection report however the Inspection
                      occurred on March 5, 2018 which was prior to the loss date and did not show a leak and no
                      water damage was noted.

                      On June 19, 2018, American Leak Detection completed a presSUl'f! test and hydrostatic test to
                      determine If there were Jny new leaks or If the living room floor was damaged by the laundry
                      room sink overflow. American Le~k Detection found the frest- water and drain lines to be leak
                      free.

                      On J.une 22, 7'018, Mr. Turnbull advl~d Ms. J~nklns the ~lalm wa~ ~~nled due to constant and
                      repeated seepage and leakage which was not hidden or unknown. Ms. Jenkins advised she did
                      not agree with the coverage decision and would obtain a public adjuster or attorney.

                      On June 28, 2018, Ms. Jenkins requested a certified copy of her policy. The certified copy was
                      requested by Danielle Perez, CSAA FCIC senior adjuster. The certification was received on July 3,
,-...   .l;<"'"·-,r
                      2018 and a copy was sent to Ms.Jenkins via
                           .,.,...-.,_,_ - ~ .;.,   •'¥   ;,.
                                                                     postal mall. .
                                                               ~ -_,c-,:,
                                                                                      . .
                                                                         :~:ja~:'.-liif   0:,,-W-WT   ~-i.   - ~··.:-:,Clk;;~



                      On July 9, 2018, a letter of representation was recehled and the claim was reassigned to Mrs.
                      Perez. Mrs. Perez reviewed all of the document received by the public a,dJus~er, Greg Cannon
                      with Coppermark public adjusters. Mrs. Perez advised Mr. Cannon the documents and sworn
                      proof of loss from Ms. Jenkins does not provide any additional information about the loss. On
                      the sworn proof of loss Ms. Jenkins stated the loss occurred on May 17, 2018, however, this was
                      not when the sink overflowed. The lack of proper mitigation and constant moisture allowed
                      additional damage to the home for months. Mrs. Perez advised the coverage decision would
                      remain unchanged.

                      On August 7, 2018, Mr. cannon contacted Mrs. Perez advising there was additional damage to
                      the subfloor and requested a re-Inspection. Mrs. Perez advised there is no coverage for the loss
                      due to constant and repeated seepage and we woulct not re-Inspect the propeftY.

                      To date, CSAA FCIC has not received any additional Information showing the date of loss
                      originally reported Is Incorrect. Ms. Jenkins states the overflow occurred March 29, 2018 and
                      the loss was not reported until May 17, 2018. The da!'flage was k.nown as Ms. Jenkins cleaned
                      up water after the loss and the damages are visible per our Inspection photos. Due to the
                      circumstances the constant and repeated exclusion will apply and our decision of a denial will
                      remain. As the clalm was denied CSAA FCIC will not provide a scope of repairs as one was not
                      written. It also appears the work has begun according to Mr. Cannon's recent statement to Mrs.
                      Perez.
 Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 30 of 33



As an insurance company, we h~ve the duty to lnv~stlgate the losses and assess coverage in
accordance with our finding~and, pursuant to the policy. To this end, we l:ielieve we have
conducted an objective and fair Investigations in reference to Ms. J~nkln's claim. We regret Ms.
Jen~in's has not had a more positive claims experience; however, her claim was handled In          1'
accordance.with the policy provisions and state regul~tlons. '




l!t>:1
 Homeowner Claim Manager
 405-753-8139
 Regional Clalllls.Center
·· E-mail: DOI.IDauirtesi~aa.com ·
               Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 31 of 33



                            a!M.Ji-•,- Caauetty tn111rance Company
                            P;O,    ... 24~3
                            Oak       i CA 94823-1523 .




      11 11M• 1111M 1•hll 11 1• 11 1• 111111,11 11 11 •I 111, 11111111111111 h
        LOIS FAY JENKINS
        27109 WHITE PLAl!'i'S WAY
       LEESBURG, FL 34748- 1318



                                                                                          Rich Turnbull
                                                                                          409-493-7014
                                                                                          Regular Cl&IIJ'lS center hours are
June 27, 2018                                                                             Monday - Friday 8:00 AM - 7:00 PM,
                                                                                          central Time
Dear Lois Fay Jenkins:
We have completed our in estigation of your claim. Based on the facts of this investigation, we have concluded that
your policy does not provt coverage for your claim.                       •

Results of our lnvesllgation

In in.vestigating the cau···se .. f damage, we contacted Independent Adjuste.r Michael White and Amerl~n Leak Detectibn
to assess the damage to . ur property. After conducting an inspection, a report was prepared which includes detailed
findings of the inspectlbn ··nd a.determination that the damage was cau~ed by the laundry room sink which overflowed
onto the kitchen and livln room floor. This occurred in March and the presence of moisture was present more than
months. American Leak D tection confirmed there are no current leaks lh the home.
                                                                                      '
Your policy includes cover ge for the cost of repairing physical damage to yovr home and its othero$tructures, if
applicable, unless the da age or its cause is excluded or excepted from coverage by one or more provisions In the
policy. Unfortunately, the amage detailed in the report is specifically mentioned in your policy as being excluded and/or
excepted from coverage, cause of this, we are unable to provide coverage for this loss.
For your reference, below . s the specific section(s) of your policy that pertains to this claim,
AGREEMENT
We will provide the insura . described in this policy in return fo_r the premium and compliance with all applicable
provisions of this policy. ·
SECTION!. PERILS INS.. REDAGAINST
We insure against risk of d.rect physical loss to property described in Coverages A, B and C.



                                J
We do not insure, howevet for loss:
A. Under Coverages A, B ~nd C:                                                      •
   2. Caused by:
       d. ~nstant or rep ·ated se~page or leakage of "water" or the presence or condensati~n of humidity, moisture or
       vapor, over a pe     of weeks, months or years unless such seepage or leakage of "water" or the presence or
       condensation of h~midity, moisture or vapor is unknown to a11 •1ns·ureds" aryd is hidden withlr the walls or ceilings
       or beneath the floors or above the ceilings of a structure.
SECTIQN I - CONDmON~                                                             .
B. Duties After Loss        ~
   In case of a loss to cov red property, we have•no duty to provide coverage under this policy if the failure to comply with
   the following duties is p judicial to us. These duties must be performed either by you, or an Ninsured" seeking
   coverage, or a represe tative of either:                             •·
   1. Give prompt notice •·o us or our agent;


                                                                                                                t1$Xffl IT

                                                                                                          I           S
             Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 32 of 33




   4. Protect the property from further damage. If repairs to the property are required, you must:
       a. Make reasonable and necessary repairs to protect the property; and
       b. Keep an accurate record of repair expenses;
    In the event of a "water" loss, you or your representative must Immediately, or as soon as practicable, take all
    reasonable and necessary steps to dry the property and protect the ,property from contamination of mold or "fu_  ngt.•
Protecting your property from further damage

Although your policy does not cove·r this claim, you have a responsibility to take steps to protect the property from
additional or subsequent damage.
Other important Information

Addltlonal facts about your claim
We reserve the right to raise any additional facts or legal support for our decision. If you have additional information you
believe Is relevant to your claim, please contact us at the phone number listed u~der Your Claim Information box.

Actlo.n• against AAA
Please note your insurance policy provides under SECTION I - CONDITIONS, Sult Aplnst Us, that no action shall be
brought against AAA unless there has been compliance with the policy provisions and the action is filed in a court of
competent Jurisdiction within two years of the date of loss. ~·
If you have any questions, you can contact us at the pbone number listed under Your Claim Information box. We value
you as our customer and appreciate the opportunity to assist you.

Sincerely,

~ i'3r•onbehalf~f~ J;r~
Rich Turnbull
Claims Representative




                                                                                                                    Page 2of2
      Case 5:20-cv-00790-HE Document 1-4 Filed 08/10/20 Page 33 of 33




                                    laspeetion Report
                                                               Project:
                                                         3329,Chardonnay(Ln.
                                                          '~orman, OK 7307:I




                                                                 trepared For:
                                                              !Eric Hamilton ,;"-•
                                                            Trinity Restoration




                                                                    July 3, 2018



                                                                     Submitted by:


                                                        .d.·? " 2                                             ~
                                                             Phillip H. Dang, CM_C
This report applies only to the apcc:ific items inspcotecl and ~ed. It la aol indlt:atiw of tha qualities ofllppllallly Identical or similar poduct11 or procedunlll
and uaynotreOect other candid-~. ll ii not Iba Ullcnl ofthil nport to make any alalallen1a repnfing poCcntlal hcaldi cftcc4a. Thia rep mt 1J11Y not ba
                      •u.
rcprocluced, l:l!Ccpt in   without written appn,val ~ID Bloc:hcc~ Clirpontion.



                                                                                                                                       EXHIBIT

                                                                                                                             I           4                             Page 1 of 6
